667 S.E.2d 721 (2008)
STATE of North Carolina
v.
Gregory ROBINSON, Jr.
No. 250P08.
Supreme Court of North Carolina.
August 26, 2008.
Daniel P. O'Brien, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Having reviewed petitioner's materials in the above captioned petition (COAPO8-190) on 26 August 2008, the Court ex mero motu directs the state to file a response in this matter. The state shall have thirty (30) days from the date of entry of this order to file and serve its response.
By order of the Court in Conference, this 26th day of August, 2008.